UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 TRACK GROUP, INC. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 405 S. Main Street, Suite 700, Salt Lake City, Utah 84111 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesþNo The number of shares outstanding of the registrant’s common stock as of August 14, 2015 was 10,211,092. Track Group, Inc. FORM 10-Q For the Quarterly Period Ended June 30, 2015 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II. OTHER INFORMATION Item 1 Legal Proceedings 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 5 Other Information 19 Item 6 Exhibits 19 Signatures 21 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, Sept 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,000,000 and $4,070,000, respectively Note receivable, current portion Prepaid expenses and other Inventory, net of reserves of $225,900 and $223,500, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,720,735 and $2,292,521, respectively Monitoring equipment, net of accumulated amortization of $1,901,383 and $1,251,551, respectively Intangible assets, net of accumulated amortization of $4,909,418 and $2,818,894, respectively Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable Accrued expenses Current portion of long-term related-party debt - Current portion of long-term debt, net of discount of $222,972 and 375,370, respectively Total current liabilities Stock payable - related party Long-term related-party debt, net of current portion - Long-term debt, net of current portion and discount of $464,528 and 93,750, respectively Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 85,000 shares designated; zero shares outstanding - - Common stock,$0.0001 par value: 15,000,000 shares authorized; 10,211,092 and 10,093,130 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. -1- TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, Revenues: Products $ Monitoring and other related services Total revenues Cost of revenues: Products Monitoring and other related services Impairment of monitoring equipment and parts (Note 4) Total cost of revenues Gross profit Operating expenses: Selling, general and administrative Settlement expense - - - Research and development Loss from operations ) Other income (expense): Interest expense, net ) Currency exchange rate gain (loss) Disgorgement funds received (Note 18) - - Gain on disposal of equipment - - Other income (expense), net ) ) ) Net loss $ ) $ ) $ ) $ ) Dividends on preferred stock $
